DETAILED ACTION
This office action is in response to an amendment filed on 11/12/2020.
Claims 1-20 are pending of which claims 1, 9, and 16 are independent claims.
Information disclosure
IDS, filed 04/21/2020, 07/08/2020, and 11/09/2020, is considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Sparkman, Will on 1/12/2021.

1.(Previously Presented)  An endpoint outage detection method, comprising:
	receiving, at a first node in a first layer of a mesh network, a set of beacons originating from a set of endpoints in a second layer of the mesh network, wherein the set of beacons are received during a time period that corresponds to at least a single beacon interval and the set of beacons are sent using a power strength to reach a set of nodes within a physical proximity of the set of endpoints, and wherein the first layer of the mesh network is a topologically higher layer of the mesh network than the second layer of the mesh network;
	establishing, at the first node, a list comprising one or more endpoints of the set of endpoints from which the first node receives the set of beacons at more than a threshold percentage of the beacon intervals;
	detecting, at the first node, that a threshold number of the beacon intervals have passed since receiving a first most recent beacon from a first endpoint of the list;
outputting, from the first node, a ping at full power strength to the first endpoint requesting a response to the ping; and
when the response to the ping is not received from the first endpoint, transmitting, by the first node, an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of 

2.	(Original)  The method of claim 1, wherein the threshold percentage of the beacon intervals is 50%.

3.	(Original)  The method of claim 1, further comprising: 
adjusting the threshold percentage of the beacon intervals to increase or decrease a number of the one or more endpoints of the set of endpoints included in the list.
	
4.	(Original)  The method of claim 1, further comprising:
	detecting, at the first node, that the threshold number of the beacon intervals have passed since receiving a second most recent beacon from a second endpoint of the list;
	outputting, from the first node, a second ping at full power strength to the second endpoint requesting a response to the second ping; and
	when the response to the second ping is not received from the second endpoint, transmitting, by the first node, the outage alarm message to the next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the second endpoint and a second timestamp indicating when the first node received the second most recent beacon from the second endpoint.

5.	(Original)  The method of claim 1, wherein the full power strength of the ping comprises a ping signal between 20 dBm and 30 dBm and the power strength of the set of beacons comprises a beacon signal between -3 dBm and 10 dBm.

6.	(Original)  The method of claim 1, further comprising:
	marking the first endpoint in the list as in outage.

7.	(Original)  The method of claim 6, further comprising:

	marking the first endpoint in the list as restored; and
	transmitting, by the first node, an endpoint restored message to the next topologically higher layer of the mesh network.

8.	(Original)  The method of claim 1, further comprising:
	outputting, from the first node, an additional ping at the full power strength to the first endpoint requesting an additional response to the additional ping, wherein transmitting the outage alarm message occurs when the response to the ping and the additional response to the additional ping are not received at the first node.

9.	(Previously Presented)  A node of a networked system, comprising:
	a processor configured to execute computer-readable instructions;
	a memory configured to store the computer-readable instructions that, when executed by the processor, cause the processor to perform operations comprising:
receiving a set of limited range beacons originating from a set of endpoints, wherein the set of limited range beacons are received during a time period that corresponds to at least a single beacon interval and the set of limited range beacons are sent using a reduced power strength to reach a set of nodes within a physical proximity of the set of endpoints, wherein a first layer of a mesh network comprising the node is a topologically higher layer of the mesh network than a second layer of the mesh network comprising the set of endpoints;
establishing a list comprising one or more endpoints of the set of endpoints from which the node receives the set of limited range beacons at more than a threshold percentage of the beacon intervals;
detecting that a threshold number of beacon intervals have passed since receiving a first most recent limited range beacon from a first endpoint of the list;

when the response to the ping is not received from the first endpoint, transmitting an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the first endpoint and a timestamp indicating when the node received the first most recent limited range beacon from the first endpoint.

10.	(Original)  The node of claim 9, wherein the set of limited range beacons from the set of endpoints each comprise a preamble indicating that a beacon of the set of limited range beacons is a beacon signal and an identifier identifying an endpoint originating the beacon, wherein the endpoint is from the set of endpoints.

11.	(Original)  The node of claim 9, wherein the computer-readable instructions, when executed by the processor, cause the processor to perform operations further comprising:
adjusting the threshold percentage of the beacon intervals to increase or decrease a number of the one or more endpoints of the set of endpoints included in the list.

12.	(Original)  The node of claim 9, wherein the computer-readable instructions, when executed by the processor, cause the processor to perform operations further comprising:
	transmitting an additional limited range beacon at a reduced power strength to reach an additional set of nodes within a physical proximity of the node.

13.	(Original)  The node of claim 9, wherein the full power strength of the ping comprises a signal between 20 dBm and 30 dBm.



15.	(Original)  The node of claim 9, wherein the computer-readable instructions, when executed by the processor, cause the processor to perform operations further comprising:
outputting an additional ping at the full power strength to the first endpoint requesting an additional response to the additional ping, wherein transmitting the outage alarm message occurs when the response to the ping and the additional response to the additional ping are not received at the node.

16.	(Currently Amended)  A node, comprising:
a processor configured to execute computer-readable instructions;
	a memory configured to store the computer-readable instructions that, when executed by the processor, cause the processor to perform operations comprising:
receiving an alarm packet from a second node, wherein the node is in a first layer of a mesh network that is a topologically higher layer of the mesh network than a second layer of the mesh network of the second node;
		parsing the alarm packet into endpoint identifications;
		analyzing the endpoint identifications for repeat alarm indications;
		storing non-repeat alarm indications of the endpoint identifications;
	generating an updated alarm packet comprising the non-repeat alarm indications; 
receiving a set of limited range beacons originating from a set of endpoints, wherein the set of limited range beacons are received during a time period that corresponds to at least a single beacon interval and the set of limited range beacons are sent using a reduced power strength to reach a set of nodes within a physical proximity of the set of endpoints, wherein the first layer of the mesh network is a topologically higher layer of the mesh network than an additional layer of the mesh network associated with the set of endpoints;
establishing a list comprising one or more endpoints of the set of endpoints from which the node receives the set of limited range beacons at more than a threshold percentage of the beacon intervals;
recording a set of timestamps associated with a most recent limited range beacon received from each of the one or more endpoints of the set of endpoints;
detecting that a threshold number of beacon intervals have passed since receiving a first most recent limited range beacon from a first endpoint of the list;
outputting a ping at full power strength to the first endpoint requesting a response to the ping;
when the response to the ping is not received from the first endpoint, adding an outage alarm message associated with the first endpoint to the updated alarm packet; and
transmitting the updated alarm packet to a next topologically higher layer of [[a ]]the mesh network comprising the node and the second node.

17.	(Original)  The node of claim 16, wherein the computer-readable instructions, when executed by the processor, cause the processor to perform operations further comprising:
	determining that a first beacon from a first endpoint associated with one of the endpoint identifications was received at the node within a beacon window; and
	adjusting the updated alarm packet by removing a first endpoint identification associated with the first endpoint from the updated alarm packet. 	

18.	(Canceled)  

19.	(Currently Amended)  The node of claim[[ 18]] 16, wherein the full power strength of the ping comprises a signal that is at least 20 dB greater than a transmission strength of the set of limited range beacons.


	determining that a regular node message from a first endpoint associated with one of the endpoint identifications was received at the node within a beacon window; and
	updating the updated alarm packet by removing a first endpoint identification associated with the first endpoint from the updated alarm packet.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with   receiving, at a first node in a first layer of a mesh network, a set of beacons within a single beacon interval originating from a set of endpoints in a second layer of the mesh network, the first layer of the mesh network is a topologically higher layer of the mesh network than the second layer of the mesh network,  the first node monitors arrival of beacons in a beacon interval and when  a predetermined threshold number of beacon intervals have passed without beacons since  the last most recent beacon interval from the list of the first endpoints, then the first node sends a ping at full power strength to the first endpoint requesting a response to the ping; and when the response to the ping is not received from the first endpoint, the first node transmits an outage alarm message to a next topologically higher layer of the mesh network, and  the outage alarm message comprising an identification of the first endpoint and a timestamp indicating when the first node received the first most recent beacon from the first endpoint.
.
.  

.  

Claims 1-8 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…the set of beacons are received during a time period that corresponds to at least a single beacon interval and the set of beacons are sent using a power strength to reach a set of nodes within a physical proximity of the set of endpoints, and wherein the first layer of the mesh network is a topologically higher layer of the mesh network than the second layer of the mesh network; establishing, at the first node, a list comprising one or more endpoints of the set of endpoints from which the first node receives the set of beacons at more than a threshold percentage of the beacon intervals; detecting, at the first node, that a threshold number of the beacon intervals have passed since receiving a first most recent beacon from a first endpoint of the list; outputting, from the first node, a ping at full power strength to the first endpoint requesting a response to the ping; and when the response to the ping is not received from the first endpoint, transmitting, by the first node, an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the first endpoint and a timestamp indicating when the first node received the first most recent beacon from the first endpoint” as specified in claim 1. 

Claim 9-15 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “…receiving a set of limited range beacons originating from a set of endpoints, wherein the set of limited range beacons are received during a time period that corresponds to at least a single beacon interval and the set of limited range beacons are sent using a reduced power strength to reach a set of nodes within a physical proximity of the set of endpoints, wherein a first layer of a mesh   


Claim 16-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “…receiving an alarm packet from a second node, wherein the node is in a first layer of a mesh network that is a topologically higher layer of the mesh network than a second layer of the mesh network of the second node; parsing the alarm packet into endpoint identifications; analyzing  the endpoint identifications for repeat alarm indications; storing non-repeat alarm indications of the endpoint identifications; generating an updated alarm packet comprising the non-repeat alarm indications; receiving a set of limited range beacons originating from a set of endpoints, wherein the set of limited range beacons are received during a time period that corresponds to at least a single beacon interval and the set of limited range beacons are sent using a reduced power strength to reach a set of nodes within a physical proximity of the set of endpoints, wherein the first layer of the mesh network is a topologically higher layer of the mesh network than   


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Adhikari (US Pub. No. 20050044211) discloses upon detection of a loss of beacon packet the node transitions to search state for a new source of beacon. However the disclosure of  Adhikari  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with the set of beacons are received during a time period that corresponds to at least a single beacon interval and the set of beacons are sent using a power strength to reach a set of nodes within a physical proximity of the set of endpoints, and wherein the first layer of the mesh network is a topologically higher layer of the mesh network than the second layer of the mesh network; establishing, at the first node, a list comprising one or more endpoints of the set of endpoints from which the first node receives the set of beacons at more than a threshold percentage of the beacon intervals; detecting, at the first node, that a threshold number of the beacon intervals have passed since 


Sunermeyer (US Pub.  20170070563) discloses failure in an inbound portion of a base site are remotely detected and identified by use of alarm systems.. However the disclosure of  Sunermeyer taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving a set of limited range beacons originating from a set of endpoints, wherein the set of limited range beacons are received during a time period that corresponds to at least a single beacon interval and the set of limited range beacons are sent using a reduced power strength to reach a set of nodes within a physical proximity of the set of endpoints, wherein a first layer of a mesh network comprising the node is a topologically higher layer of the mesh network than a second layer of the mesh network comprising the set of endpoints; establishing a list comprising one or more endpoints of the set of endpoints from which the node receives the set of limited range beacons at more than a threshold percentage of the beacon intervals; detecting that a threshold number of beacon intervals have passed since receiving a first most recent limited range beacon from a first endpoint of the list; outputting a ping at full power strength to the first endpoint requesting a response to the ping; and when the response to the ping is not received from the first endpoint, transmitting an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the first endpoint and a timestamp indicating when the node received the first most recent limited range beacon from the first 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477